Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 17 are pending in this application. Claims 1 and 15 – 17 are independent.

Specification
The title of the invention – "INFORMATION PROCESSING DEVICE, INFORMATION PROCESSING METHOD, RECORDING MEDIUM, AND IMAGE CAPTURING APPARATUS", is not descriptive. A new title that is clearly indicative of the invention to which the claims are directed is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim(s) 16 disclose(s) statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) and embrace subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.


Claim(s) 16 recites "A computer-readable recording medium…" The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24,2009; p. 2.. In an effort to assist the Inventor(s) (or (pre-AlA) Applicant(s)) in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the Examiner suggests the following approach: a claim/ claims drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim(s) to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim(s).









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohba, Akio (US-20150077520-A1, hereinafter simply referred to as Ohba) in view of Wang, Zhaoguang (US-20190033989-A1, hereinafter simply referred to as Wang).

Regarding independent claims 1 and 15 – 17, Ohba teaches:
An information processing method (See at least Ohba, ¶ [0074], FIG. 12, "…FIG. 12 is a flowchart illustrating a sequence of processes…") comprising: estimating position and posture movement by using corresponding-point information obtained based on image capturing (See at least Ohba, ¶ [0032], FIGS. 4, 5, 8, "…processor 10 detects a position of a subject in a three-dimensional space including an image plane and a depth direction from the cameras…the subject's position and motion are used as input information…a motion of the user 1 may be tracked so as to reflect the motion in the game image…"); and selecting, by a processor, the corresponding-point information (e.g., corresponding points or positions in a three-dimensional space as disclosed in Ohba) to be used to estimate the movement from among a plurality of pieces of corresponding-point information (See at least Ohba, ¶ [0032, 0043], FIGS. 4, 5, 8, "…processor 10 detects a position of a subject in a three-dimensional space including an image plane and a depth direction from the cameras…the subject's position and motion are used as input information…a motion of the user 1 may be tracked so as to reflect the motion in the game image…", "…section 46 detects the three-dimensional position of the subject based on the stereo image data…establishes a detection plane and identifies the subject position based on a positional relationship between the detection plane and the subject…section 46 identifies the positional relationship between the detection plane and the subject from the stereo image using a parallax value calculated from the distance to the detection plane from the cameras (position in the depth direction)…").
Ohba teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Ohba does not expressly disclose the concept of wherein the pieces of corresponding-point information include first corresponding-point information obtained based on image capturing by a first camera set including a first camera and a second camera, and second corresponding-point information obtained based on image capturing by a second camera set including a third camera and a fourth camera, the first camera set has a wider view angle than that of the second camera set, and the first camera set and the second camera set have image capturing ranges that are at least partially identical to each other.
Nevertheless, Wang teaches the concept of wherein the pieces of corresponding-point information include first corresponding-point information (e.g., a wider-angle view of the local environment 112 in Wang) obtained based on image capturing by a first camera set (e.g., two or more imaging cameras as disclosed in Wang) including a first camera and a second camera (e.g., wide-angle imaging cameras in Wang) (See at least Wang, ¶ [0020], FIGS. 1 and 5 – 12, "…device 100 obtains visual information (imagery) for the local environment 112 via imaging cameras 114 and 116 and a depth sensor 118 disposed at the forward-facing surface 106…the imaging camera 114 is implemented as a wide-angle imaging camera having a fish-eye lens or other wide-angle lens to provide a wider-angle view of the local environment 112 facing the surface 106…"), and second corresponding-point information (e.g., a narrower angle view of the local environment 112 in Wang) obtained based on image capturing by a second camera set (e.g., two or more imaging cameras as disclosed in Wang) including a third camera and a fourth camera (e.g., narrow-angle imaging cameras in Wang) (See at least Wang, ¶ [0020], FIGS. 1 and 5 – 12, "…device 100 obtains visual information (imagery) for the local environment 112 via imaging cameras 114 and 116 and a depth sensor 118 disposed at the forward-facing surface 106…The imaging camera 116 is implemented as a narrow-angle imaging camera having a typical angle of view lens to provide a narrower angle view of the local environment 112 facing the surface 106…"), the first camera set has a wider view angle than that of the second camera set (See at least Wang, ¶ [0020], FIGS. 1 and 5 – 12, "…device 100 obtains visual information (imagery) for the local environment 112 via imaging cameras 114 and 116 and a depth sensor 118 disposed at the forward-facing surface 106…The imaging camera 116 is implemented as a narrow-angle imaging camera having a typical angle of view lens to provide a narrower angle view of the local environment 112 facing the surface 106…"), and the first camera set (e.g., wide-angle imaging cameras in Wang) and the second camera set (e.g., narrow-angle imaging cameras in Wang) have image capturing ranges that are at least partially identical to each other (See at least Wang, ¶ [0020], FIGS. 1 and 5 – 12, "…device 100 obtains visual information (imagery) for the local environment 112 via imaging cameras 114 and 116 and a depth sensor 118 disposed at the forward-facing surface 106… the imaging camera 114 is implemented as a wide-angle imaging camera having a fish-eye lens or other wide-angle lens to provide a wider-angle view of the local environment 112 facing the surface 106…The imaging camera 116 is implemented as a narrow-angle imaging camera having a typical angle of view lens to provide a narrower angle view of the local environment 112 facing the surface 106…" The Examiner submits that, as disclosed in Wang above, it will be required that the first camera set of wide-angle imaging cameras have identical capturing ranges since they are of the same kind – i.e., wide-angle imaging cameras. The same is seen to be true for the claimed second camera set).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of wherein the pieces of corresponding-point information include first corresponding-point information obtained based on image capturing by a first camera set including a first camera and a second camera, and second corresponding-point information obtained based on image capturing by a second camera set including a third camera and a fourth camera, the first camera set has a wider view angle than that of the second camera set, and the first camera set and the second camera set have image capturing ranges that are at least partially identical to each other as disclosed in the device of Wang to modify the known and similar device of Ohba for the desirable and advantageous purpose of providing power efficient devices which prevent unnecessarily breaking virtual reality immersion or reducing the battery life of the devices during operation, as discussed in Wang (See ¶ [0001]); thereby, helping to improve the overall system robustness by providing power efficient devices which prevent unnecessarily breaking virtual reality immersion or reducing the battery life of the devices during operation.


Regarding dependent claim 2, Ohba modified by Wang above teaches:
wherein the corresponding-point information is obtained by matching between a feature point detected from an image (e.g., matching for the feature point images of each area in Ohba) of a current frame and a feature point detected from an image of a past frame (See at least Ohba, ¶ [Abstract, 0032, 0043], FIGS. 4, 5, 8, "…A matching portion performs block matching for the feature point images of each area, thus deriving a highly rated feature point…", "…processor 10 detects a position of a subject in a three-dimensional space including an image plane and a depth direction from the cameras…the subject's position and motion are used as input information…a motion of the user 1 may be tracked so as to reflect the motion in the game image…", "…section 46 detects the three-dimensional position of the subject based on the stereo image data…establishes a detection plane and identifies the subject position based on a positional relationship between the detection plane and the subject…section 46 identifies the positional relationship between the detection plane and the subject from the stereo image using a parallax value calculated from the distance to the detection plane from the cameras (position in the depth direction)…" Also, see at least Wang, ¶ [0020, 0044, 0073], FIGS. 1 and 5 – 12).

Regarding dependent claim 3, Ohba modified by Wang above teaches:
wherein the first corresponding-point information is obtained by matching between a feature point detected from an image (e.g., matching for the feature point images of each area in Ohba) based on image capturing by the first camera or the second camera and the feature point detected from the image of the past frame (See at least Ohba, ¶ [Abstract, 0032, 0043, 0054, 0110], FIGS. 4, 5, 8, "…A matching portion performs block matching for the feature point images of each area, thus deriving a highly rated feature point…", "…processor 10 detects a position of a subject in a three-dimensional space including an image plane and a depth direction from the cameras…the subject's position and motion are used as input information…a motion of the user 1 may be tracked so as to reflect the motion in the game image…", "…section 46 detects the three-dimensional position of the subject based on the stereo image data…establishes a detection plane and identifies the subject position based on a positional relationship between the detection plane and the subject…section 46 identifies the positional relationship between the detection plane and the subject from the stereo image using a parallax value calculated from the distance to the detection plane from the cameras (position in the depth direction)…", "…the distance Z is set to an arbitrary value by the detection plane, thus deriving the parallax D for the distance Z. Then, matching is performed between the detection area image of the image shot by the first camera 13a and the image obtained by moving the same area in the image shot by the second camera 13b by as much as the parallax D for evaluation…", "…model positions or postures, for example, are distributed over a given range based on the search result in the previous frame. Then, the shape having the highest matching rating is extracted…" Also, see at least Wang, ¶ [0020, 0044, 0073], FIGS. 1 and 5 – 12), and the second corresponding-point information is obtained by matching between a feature point detected from an image based on image capturing by the third camera or the fourth camera and the feature point detected from the image of the past frame (See at least Ohba, ¶ [Abstract, 0032, 0043, 0054, 0110], FIGS. 4, 5, 8, "…A matching portion performs block matching for the feature point images of each area, thus deriving a highly rated feature point…", "…processor 10 detects a position of a subject in a three-dimensional space including an image plane and a depth direction from the cameras…the subject's position and motion are used as input information…a motion of the user 1 may be tracked so as to reflect the motion in the game image…", "…section 46 detects the three-dimensional position of the subject based on the stereo image data…establishes a detection plane and identifies the subject position based on a positional relationship between the detection plane and the subject…section 46 identifies the positional relationship between the detection plane and the subject from the stereo image using a parallax value calculated from the distance to the detection plane from the cameras (position in the depth direction)…", "…the distance Z is set to an arbitrary value by the detection plane, thus deriving the parallax D for the distance Z. Then, matching is performed between the detection area image of the image shot by the first camera 13a and the image obtained by moving the same area in the image shot by the second camera 13b by as much as the parallax D for evaluation…", "…model positions or postures, for example, are distributed over a given range based on the search result in the previous frame. Then, the shape having the highest matching rating is extracted…" Also, see at least Wang, ¶ [0020, 0044, 0073], FIGS. 1 and 5 – 12).

Regarding dependent claim 4, Ohba modified by Wang above teaches:
wherein the corresponding-point information selection unit selects, for each of the feature points, the corresponding-point information to be used by the movement estimation unit in accordance with whether the second corresponding-point information has been obtained (See at least Ohba, ¶ [Abstract, 0032, 0043, 0054, 0087, 0088, 0110], FIGS. 4, 5, 8, "…A matching portion performs block matching for the feature point images of each area, thus deriving a highly rated feature point…", "…processor 10 detects a position of a subject in a three-dimensional space including an image plane and a depth direction from the cameras…the subject's position and motion are used as input information…a motion of the user 1 may be tracked so as to reflect the motion in the game image…", "…section 46 detects the three-dimensional position of the subject based on the stereo image data…establishes a detection plane and identifies the subject position based on a positional relationship between the detection plane and the subject…section 46 identifies the positional relationship between the detection plane and the subject from the stereo image using a parallax value calculated from the distance to the detection plane from the cameras (position in the depth direction)…", "…the distance Z is set to an arbitrary value by the detection plane, thus deriving the parallax D for the distance Z. Then, matching is performed between the detection area image of the image shot by the first camera 13a and the image obtained by moving the same area in the image shot by the second camera 13b by as much as the parallax D for evaluation…", "…This technique further acquires motion difference images 130 and 132 respectively for the shot right and left images. The motion difference images 130 and 132 represent the differences from the previous frame…", "…The feature quantity calculation portion 62 acquires the left and right motion difference images 130 and 132, masks the respective feature point images using the motion difference images 130 and 132, and disables the feature points other than those in the motion areas 134a and 134b of the measurement target. The matching process performed by the matching portion 68 after moving the right image 118 generates a matching image 136 free from a motionless background in the detection target…", "…model positions or postures, for example, are distributed over a given range based on the search result in the previous frame. Then, the shape having the highest matching rating is extracted…" Also, see at least Wang, ¶ [0020, 0044, 0073], FIGS. 1 and 5 – 12).

Regarding dependent claim 5, Ohba modified by Wang above teaches:
wherein, when the second corresponding-point information has been obtained, the corresponding-point information selection unit selects the second corresponding-point information as the corresponding-point information to be used by the movement estimation unit (See at least Ohba, ¶ [Abstract, 0032, 0043, 0054, 0087, 0088, 0110], FIGS. 4, 5, 8, "…A matching portion performs block matching for the feature point images of each area, thus deriving a highly rated feature point…", "…processor 10 detects a position of a subject in a three-dimensional space including an image plane and a depth direction from the cameras…the subject's position and motion are used as input information…a motion of the user 1 may be tracked so as to reflect the motion in the game image…", "…section 46 detects the three-dimensional position of the subject based on the stereo image data…establishes a detection plane and identifies the subject position based on a positional relationship between the detection plane and the subject…section 46 identifies the positional relationship between the detection plane and the subject from the stereo image using a parallax value calculated from the distance to the detection plane from the cameras (position in the depth direction)…", "…the distance Z is set to an arbitrary value by the detection plane, thus deriving the parallax D for the distance Z. Then, matching is performed between the detection area image of the image shot by the first camera 13a and the image obtained by moving the same area in the image shot by the second camera 13b by as much as the parallax D for evaluation…", "…This technique further acquires motion difference images 130 and 132 respectively for the shot right and left images. The motion difference images 130 and 132 represent the differences from the previous frame…", "…The feature quantity calculation portion 62 acquires the left and right motion difference images 130 and 132, masks the respective feature point images using the motion difference images 130 and 132, and disables the feature points other than those in the motion areas 134a and 134b of the measurement target. The matching process performed by the matching portion 68 after moving the right image 118 generates a matching image 136 free from a motionless background in the detection target…", "…model positions or postures, for example, are distributed over a given range based on the search result in the previous frame. Then, the shape having the highest matching rating is extracted…" Also, see at least Wang, ¶ [0020, 0044, 0073], FIGS. 1 and 5 – 12).

Regarding dependent claim 6, Ohba modified by Wang above teaches:
wherein the movement estimation unit estimates the position and posture movement based on three-dimensional position information (e.g., three-dimensional space in Ohba) of the feature point in the past frame (See at least Ohba, ¶ [Abstract, 0032, 0043, 0054, 0087, 0088, 0110, 0118], FIGS. 4, 5, 8, "…A matching portion performs block matching for the feature point images of each area, thus deriving a highly rated feature point…", "…processor 10 detects a position of a subject in a three-dimensional space including an image plane and a depth direction from the cameras…the subject's position and motion are used as input information…a motion of the user 1 may be tracked so as to reflect the motion in the game image…", "…section 46 detects the three-dimensional position of the subject based on the stereo image data…establishes a detection plane and identifies the subject position based on a positional relationship between the detection plane and the subject…section 46 identifies the positional relationship between the detection plane and the subject from the stereo image using a parallax value calculated from the distance to the detection plane from the cameras (position in the depth direction)…", "…the distance Z is set to an arbitrary value by the detection plane, thus deriving the parallax D for the distance Z. Then, matching is performed between the detection area image of the image shot by the first camera 13a and the image obtained by moving the same area in the image shot by the second camera 13b by as much as the parallax D for evaluation…", "…This technique further acquires motion difference images 130 and 132 respectively for the shot right and left images. The motion difference images 130 and 132 represent the differences from the previous frame…", "…The feature quantity calculation portion 62 acquires the left and right motion difference images 130 and 132, masks the respective feature point images using the motion difference images 130 and 132, and disables the feature points other than those in the motion areas 134a and 134b of the measurement target. The matching process performed by the matching portion 68 after moving the right image 118 generates a matching image 136 free from a motionless background in the detection target…", "…model positions or postures, for example, are distributed over a given range based on the search result in the previous frame. Then, the shape having the highest matching rating is extracted…", "…a detection plane is defined in the three-dimensional space of one of camera coordinate systems. Matching is performed between two images, i.e., the image of a detection area obtained by projecting a detection plane onto the image shot by one of the cameras, and the image of an area obtained by moving the same area of the image shot by the other camera by as much as the parallax based on the position of the detection plane in the depth direction…" Also, see at least Wang, ¶ [0020, 0037, 0039, 0041, 0044, 0073], FIGS. 1 and 5 – 12), which is included in the corresponding-point information, and two-dimensional position information of the feature point in the current frame (See at least Ohba, ¶ [Abstract, 0032, 0043, 0054, 0087, 0088, 0110, 0118], FIGS. 4, 5, 8, "…A matching portion performs block matching for the feature point images of each area, thus deriving a highly rated feature point…", "…processor 10 detects a position of a subject in a three-dimensional space including an image plane and a depth direction from the cameras…the subject's position and motion are used as input information…a motion of the user 1 may be tracked so as to reflect the motion in the game image…", "…section 46 detects the three-dimensional position of the subject based on the stereo image data…establishes a detection plane and identifies the subject position based on a positional relationship between the detection plane and the subject…section 46 identifies the positional relationship between the detection plane and the subject from the stereo image using a parallax value calculated from the distance to the detection plane from the cameras (position in the depth direction)…", "…the distance Z is set to an arbitrary value by the detection plane, thus deriving the parallax D for the distance Z. Then, matching is performed between the detection area image of the image shot by the first camera 13a and the image obtained by moving the same area in the image shot by the second camera 13b by as much as the parallax D for evaluation…", "…This technique further acquires motion difference images 130 and 132 respectively for the shot right and left images. The motion difference images 130 and 132 represent the differences from the previous frame…", "…The feature quantity calculation portion 62 acquires the left and right motion difference images 130 and 132, masks the respective feature point images using the motion difference images 130 and 132, and disables the feature points other than those in the motion areas 134a and 134b of the measurement target. The matching process performed by the matching portion 68 after moving the right image 118 generates a matching image 136 free from a motionless background in the detection target…", "…model positions or postures, for example, are distributed over a given range based on the search result in the previous frame. Then, the shape having the highest matching rating is extracted…", "…a detection plane is defined in the three-dimensional space of one of camera coordinate systems. Matching is performed between two images, i.e., the image of a detection area obtained by projecting a detection plane onto the image shot by one of the cameras, and the image of an area obtained by moving the same area of the image shot by the other camera by as much as the parallax based on the position of the detection plane in the depth direction…" Also, see at least Wang, ¶ [0020, 0037, 0039, 0041, 0044, 0073], FIGS. 1 and 5 – 12).

Regarding dependent claim 7, Ohba modified by Wang above teaches:
a distance estimation unit configured to estimate a distance by using parallax information (e.g., FIG. 6 is a diagram representing change in a parallax D with change in a distance Z in FIG. 5 of Ohba) related to the feature point and acquire the three-dimensional position information related to the feature point (See at least Ohba, ¶ [Abstract, 0032, 0043, 0054, 0087, 0088, 0110, 0118], FIGS. 4 – 8, "…A matching portion performs block matching for the feature point images of each area, thus deriving a highly rated feature point…", "…processor 10 detects a position of a subject in a three-dimensional space including an image plane and a depth direction from the cameras…the subject's position and motion are used as input information…a motion of the user 1 may be tracked so as to reflect the motion in the game image…", "…section 46 detects the three-dimensional position of the subject based on the stereo image data…establishes a detection plane and identifies the subject position based on a positional relationship between the detection plane and the subject…section 46 identifies the positional relationship between the detection plane and the subject from the stereo image using a parallax value calculated from the distance to the detection plane from the cameras (position in the depth direction)…", "…the distance Z is set to an arbitrary value by the detection plane, thus deriving the parallax D for the distance Z. Then, matching is performed between the detection area image of the image shot by the first camera 13a and the image obtained by moving the same area in the image shot by the second camera 13b by as much as the parallax D for evaluation…", "…This technique further acquires motion difference images 130 and 132 respectively for the shot right and left images. The motion difference images 130 and 132 represent the differences from the previous frame…", "…The feature quantity calculation portion 62 acquires the left and right motion difference images 130 and 132, masks the respective feature point images using the motion difference images 130 and 132, and disables the feature points other than those in the motion areas 134a and 134b of the measurement target. The matching process performed by the matching portion 68 after moving the right image 118 generates a matching image 136 free from a motionless background in the detection target…", "…model positions or postures, for example, are distributed over a given range based on the search result in the previous frame. Then, the shape having the highest matching rating is extracted…", "…a detection plane is defined in the three-dimensional space of one of camera coordinate systems. Matching is performed between two images, i.e., the image of a detection area obtained by projecting a detection plane onto the image shot by one of the cameras, and the image of an area obtained by moving the same area of the image shot by the other camera by as much as the parallax based on the position of the detection plane in the depth direction…" Also, see at least Wang, ¶ [0020, 0037, 0039, 0041, 0044, 0073], FIGS. 1 and 5 – 12); and a parallax information selection unit configured to select parallax information to be used by the distance estimation unit from among first parallax information obtained based on image capturing by the first camera set and second parallax information obtained based on image capturing by the second camera set (See at least Ohba, ¶ [Abstract, 0032, 0043, 0054, 0087, 0088, 0110, 0118], FIGS. 4 – 8, "…A matching portion performs block matching for the feature point images of each area, thus deriving a highly rated feature point…", "…processor 10 detects a position of a subject in a three-dimensional space including an image plane and a depth direction from the cameras…the subject's position and motion are used as input information…a motion of the user 1 may be tracked so as to reflect the motion in the game image…", "…section 46 detects the three-dimensional position of the subject based on the stereo image data…establishes a detection plane and identifies the subject position based on a positional relationship between the detection plane and the subject…section 46 identifies the positional relationship between the detection plane and the subject from the stereo image using a parallax value calculated from the distance to the detection plane from the cameras (position in the depth direction)…", "…the distance Z is set to an arbitrary value by the detection plane, thus deriving the parallax D for the distance Z. Then, matching is performed between the detection area image of the image shot by the first camera 13a and the image obtained by moving the same area in the image shot by the second camera 13b by as much as the parallax D for evaluation…", "…This technique further acquires motion difference images 130 and 132 respectively for the shot right and left images. The motion difference images 130 and 132 represent the differences from the previous frame…", "…The feature quantity calculation portion 62 acquires the left and right motion difference images 130 and 132, masks the respective feature point images using the motion difference images 130 and 132, and disables the feature points other than those in the motion areas 134a and 134b of the measurement target. The matching process performed by the matching portion 68 after moving the right image 118 generates a matching image 136 free from a motionless background in the detection target…", "…model positions or postures, for example, are distributed over a given range based on the search result in the previous frame. Then, the shape having the highest matching rating is extracted…", "…a detection plane is defined in the three-dimensional space of one of camera coordinate systems. Matching is performed between two images, i.e., the image of a detection area obtained by projecting a detection plane onto the image shot by one of the cameras, and the image of an area obtained by moving the same area of the image shot by the other camera by as much as the parallax based on the position of the detection plane in the depth direction…" Also, see at least Wang, ¶ [0020, 0037, 0039, 0041, 0044, 0073], FIGS. 1 and 5 – 12)
Regarding dependent claim 8, Ohba modified by Wang above teaches:
wherein the first parallax information is obtained by matching between a feature point detected from an image based on image capturing by the first camera and a feature point detected from an image based on image capturing by the second camera (See at least Ohba, ¶ [Abstract, 0032, 0043, 0054, 0087, 0088, 0110, 0118], FIGS. 4 – 8, "…A matching portion performs block matching for the feature point images of each area, thus deriving a highly rated feature point…", "…processor 10 detects a position of a subject in a three-dimensional space including an image plane and a depth direction from the cameras…the subject's position and motion are used as input information…a motion of the user 1 may be tracked so as to reflect the motion in the game image…", "…section 46 detects the three-dimensional position of the subject based on the stereo image data…establishes a detection plane and identifies the subject position based on a positional relationship between the detection plane and the subject…section 46 identifies the positional relationship between the detection plane and the subject from the stereo image using a parallax value calculated from the distance to the detection plane from the cameras (position in the depth direction)…", "…the distance Z is set to an arbitrary value by the detection plane, thus deriving the parallax D for the distance Z. Then, matching is performed between the detection area image of the image shot by the first camera 13a and the image obtained by moving the same area in the image shot by the second camera 13b by as much as the parallax D for evaluation…", "…This technique further acquires motion difference images 130 and 132 respectively for the shot right and left images. The motion difference images 130 and 132 represent the differences from the previous frame…", "…The feature quantity calculation portion 62 acquires the left and right motion difference images 130 and 132, masks the respective feature point images using the motion difference images 130 and 132, and disables the feature points other than those in the motion areas 134a and 134b of the measurement target. The matching process performed by the matching portion 68 after moving the right image 118 generates a matching image 136 free from a motionless background in the detection target…", "…model positions or postures, for example, are distributed over a given range based on the search result in the previous frame. Then, the shape having the highest matching rating is extracted…", "…a detection plane is defined in the three-dimensional space of one of camera coordinate systems. Matching is performed between two images, i.e., the image of a detection area obtained by projecting a detection plane onto the image shot by one of the cameras, and the image of an area obtained by moving the same area of the image shot by the other camera by as much as the parallax based on the position of the detection plane in the depth direction…" Also, see at least Wang, ¶ [0020, 0037, 0039, 0041, 0044, 0073], FIGS. 1 and 5 – 12), and the second parallax information is obtained by matching between a feature point detected from an image based on image capturing by the third camera and a feature point detected from an image based on image capturing by the fourth camera (See at least Ohba, ¶ [Abstract, 0032, 0043, 0054, 0087, 0088, 0110, 0118], FIGS. 4 – 8, "…A matching portion performs block matching for the feature point images of each area, thus deriving a highly rated feature point…", "…processor 10 detects a position of a subject in a three-dimensional space including an image plane and a depth direction from the cameras…the subject's position and motion are used as input information…a motion of the user 1 may be tracked so as to reflect the motion in the game image…", "…section 46 detects the three-dimensional position of the subject based on the stereo image data…establishes a detection plane and identifies the subject position based on a positional relationship between the detection plane and the subject…section 46 identifies the positional relationship between the detection plane and the subject from the stereo image using a parallax value calculated from the distance to the detection plane from the cameras (position in the depth direction)…", "…the distance Z is set to an arbitrary value by the detection plane, thus deriving the parallax D for the distance Z. Then, matching is performed between the detection area image of the image shot by the first camera 13a and the image obtained by moving the same area in the image shot by the second camera 13b by as much as the parallax D for evaluation…", "…This technique further acquires motion difference images 130 and 132 respectively for the shot right and left images. The motion difference images 130 and 132 represent the differences from the previous frame…", "…The feature quantity calculation portion 62 acquires the left and right motion difference images 130 and 132, masks the respective feature point images using the motion difference images 130 and 132, and disables the feature points other than those in the motion areas 134a and 134b of the measurement target. The matching process performed by the matching portion 68 after moving the right image 118 generates a matching image 136 free from a motionless background in the detection target…", "…model positions or postures, for example, are distributed over a given range based on the search result in the previous frame. Then, the shape having the highest matching rating is extracted…", "…a detection plane is defined in the three-dimensional space of one of camera coordinate systems. Matching is performed between two images, i.e., the image of a detection area obtained by projecting a detection plane onto the image shot by one of the cameras, and the image of an area obtained by moving the same area of the image shot by the other camera by as much as the parallax based on the position of the detection plane in the depth direction…" Also, see at least Wang, ¶ [0020, 0037, 0039, 0041, 0044, 0073], FIGS. 1 and 5 – 12).

Regarding dependent claim 9, Ohba modified by Wang above teaches:
wherein the second parallax information is obtained by matching between a feature point at which the first parallax information is obtained among the feature point detected from the image based on image capturing by the third camera and the feature point detected from the image based on image capturing by the fourth camera (See at least Ohba, ¶ [Abstract, 0032, 0043, 0054, 0087, 0088, 0110, 0118], FIGS. 4 – 8, "…A matching portion performs block matching for the feature point images of each area, thus deriving a highly rated feature point…", "…processor 10 detects a position of a subject in a three-dimensional space including an image plane and a depth direction from the cameras…the subject's position and motion are used as input information…a motion of the user 1 may be tracked so as to reflect the motion in the game image…", "…section 46 detects the three-dimensional position of the subject based on the stereo image data…establishes a detection plane and identifies the subject position based on a positional relationship between the detection plane and the subject…section 46 identifies the positional relationship between the detection plane and the subject from the stereo image using a parallax value calculated from the distance to the detection plane from the cameras (position in the depth direction)…", "…the distance Z is set to an arbitrary value by the detection plane, thus deriving the parallax D for the distance Z. Then, matching is performed between the detection area image of the image shot by the first camera 13a and the image obtained by moving the same area in the image shot by the second camera 13b by as much as the parallax D for evaluation…", "…This technique further acquires motion difference images 130 and 132 respectively for the shot right and left images. The motion difference images 130 and 132 represent the differences from the previous frame…", "…The feature quantity calculation portion 62 acquires the left and right motion difference images 130 and 132, masks the respective feature point images using the motion difference images 130 and 132, and disables the feature points other than those in the motion areas 134a and 134b of the measurement target. The matching process performed by the matching portion 68 after moving the right image 118 generates a matching image 136 free from a motionless background in the detection target…", "…model positions or postures, for example, are distributed over a given range based on the search result in the previous frame. Then, the shape having the highest matching rating is extracted…", "…a detection plane is defined in the three-dimensional space of one of camera coordinate systems. Matching is performed between two images, i.e., the image of a detection area obtained by projecting a detection plane onto the image shot by one of the cameras, and the image of an area obtained by moving the same area of the image shot by the other camera by as much as the parallax based on the position of the detection plane in the depth direction…" Also, see at least Wang, ¶ [0020, 0037, 0039, 0041, 0044, 0073], FIGS. 1 and 5 – 12).

Regarding dependent claim 10, Ohba modified by Wang above teaches:
wherein the parallax information selection unit selects, for each of the feature points, the parallax information to be used by the distance estimation unit in accordance with whether the second parallax information has been obtained (See at least Ohba, ¶ [Abstract, 0032, 0043, 0054, 0087, 0088, 0110, 0118], FIGS. 4 – 8, "…A matching portion performs block matching for the feature point images of each area, thus deriving a highly rated feature point…", "…processor 10 detects a position of a subject in a three-dimensional space including an image plane and a depth direction from the cameras…the subject's position and motion are used as input information…a motion of the user 1 may be tracked so as to reflect the motion in the game image…", "…section 46 detects the three-dimensional position of the subject based on the stereo image data…establishes a detection plane and identifies the subject position based on a positional relationship between the detection plane and the subject…section 46 identifies the positional relationship between the detection plane and the subject from the stereo image using a parallax value calculated from the distance to the detection plane from the cameras (position in the depth direction)…", "…the distance Z is set to an arbitrary value by the detection plane, thus deriving the parallax D for the distance Z. Then, matching is performed between the detection area image of the image shot by the first camera 13a and the image obtained by moving the same area in the image shot by the second camera 13b by as much as the parallax D for evaluation…", "…This technique further acquires motion difference images 130 and 132 respectively for the shot right and left images. The motion difference images 130 and 132 represent the differences from the previous frame…", "…The feature quantity calculation portion 62 acquires the left and right motion difference images 130 and 132, masks the respective feature point images using the motion difference images 130 and 132, and disables the feature points other than those in the motion areas 134a and 134b of the measurement target. The matching process performed by the matching portion 68 after moving the right image 118 generates a matching image 136 free from a motionless background in the detection target…", "…model positions or postures, for example, are distributed over a given range based on the search result in the previous frame. Then, the shape having the highest matching rating is extracted…", "…a detection plane is defined in the three-dimensional space of one of camera coordinate systems. Matching is performed between two images, i.e., the image of a detection area obtained by projecting a detection plane onto the image shot by one of the cameras, and the image of an area obtained by moving the same area of the image shot by the other camera by as much as the parallax based on the position of the detection plane in the depth direction…" Also, see at least Wang, ¶ [0020, 0037, 0039, 0041, 0044, 0073], FIGS. 1 and 5 – 12).

Regarding dependent claim 11, Ohba modified by Wang above teaches:
wherein, when the second parallax information has been obtained, the parallax information selection unit selects the second parallax information as the parallax information to be used by the distance estimation unit (See at least Ohba, ¶ [Abstract, 0032, 0043, 0054, 0087, 0088, 0110, 0118], FIGS. 4 – 8, "…A matching portion performs block matching for the feature point images of each area, thus deriving a highly rated feature point…", "…processor 10 detects a position of a subject in a three-dimensional space including an image plane and a depth direction from the cameras…the subject's position and motion are used as input information…a motion of the user 1 may be tracked so as to reflect the motion in the game image…", "…section 46 detects the three-dimensional position of the subject based on the stereo image data…establishes a detection plane and identifies the subject position based on a positional relationship between the detection plane and the subject…section 46 identifies the positional relationship between the detection plane and the subject from the stereo image using a parallax value calculated from the distance to the detection plane from the cameras (position in the depth direction)…", "…the distance Z is set to an arbitrary value by the detection plane, thus deriving the parallax D for the distance Z. Then, matching is performed between the detection area image of the image shot by the first camera 13a and the image obtained by moving the same area in the image shot by the second camera 13b by as much as the parallax D for evaluation…", "…This technique further acquires motion difference images 130 and 132 respectively for the shot right and left images. The motion difference images 130 and 132 represent the differences from the previous frame…", "…The feature quantity calculation portion 62 acquires the left and right motion difference images 130 and 132, masks the respective feature point images using the motion difference images 130 and 132, and disables the feature points other than those in the motion areas 134a and 134b of the measurement target. The matching process performed by the matching portion 68 after moving the right image 118 generates a matching image 136 free from a motionless background in the detection target…", "…model positions or postures, for example, are distributed over a given range based on the search result in the previous frame. Then, the shape having the highest matching rating is extracted…", "…a detection plane is defined in the three-dimensional space of one of camera coordinate systems. Matching is performed between two images, i.e., the image of a detection area obtained by projecting a detection plane onto the image shot by one of the cameras, and the image of an area obtained by moving the same area of the image shot by the other camera by as much as the parallax based on the position of the detection plane in the depth direction…" Also, see at least Wang, ¶ [0020, 0037, 0039, 0041, 0044, 0073], FIGS. 1 and 5 – 12).

Regarding dependent claim 12, Ohba modified by Wang above teaches:
wherein the corresponding-point information selection unit selects the corresponding-point information to be used by the movement estimation unit in accordance with number of feature points for which the second corresponding-point information is obtained (See at least Ohba, ¶ [Abstract, 0032, 0043, 0054, 0087, 0088, 0110, 0118], FIGS. 4 – 8, "…A matching portion performs block matching for the feature point images of each area, thus deriving a highly rated feature point…", "…processor 10 detects a position of a subject in a three-dimensional space including an image plane and a depth direction from the cameras…the subject's position and motion are used as input information…a motion of the user 1 may be tracked so as to reflect the motion in the game image…", "…section 46 detects the three-dimensional position of the subject based on the stereo image data…establishes a detection plane and identifies the subject position based on a positional relationship between the detection plane and the subject…section 46 identifies the positional relationship between the detection plane and the subject from the stereo image using a parallax value calculated from the distance to the detection plane from the cameras (position in the depth direction)…", "…the distance Z is set to an arbitrary value by the detection plane, thus deriving the parallax D for the distance Z. Then, matching is performed between the detection area image of the image shot by the first camera 13a and the image obtained by moving the same area in the image shot by the second camera 13b by as much as the parallax D for evaluation…", "…This technique further acquires motion difference images 130 and 132 respectively for the shot right and left images. The motion difference images 130 and 132 represent the differences from the previous frame…", "…The feature quantity calculation portion 62 acquires the left and right motion difference images 130 and 132, masks the respective feature point images using the motion difference images 130 and 132, and disables the feature points other than those in the motion areas 134a and 134b of the measurement target. The matching process performed by the matching portion 68 after moving the right image 118 generates a matching image 136 free from a motionless background in the detection target…", "…model positions or postures, for example, are distributed over a given range based on the search result in the previous frame. Then, the shape having the highest matching rating is extracted…", "…a detection plane is defined in the three-dimensional space of one of camera coordinate systems. Matching is performed between two images, i.e., the image of a detection area obtained by projecting a detection plane onto the image shot by one of the cameras, and the image of an area obtained by moving the same area of the image shot by the other camera by as much as the parallax based on the position of the detection plane in the depth direction…" Also, see at least Wang, ¶ [0020, 0037, 0039, 0041, 0044, 0073], FIGS. 1 and 5 – 12).

Regarding dependent claim 13, Ohba modified by Wang above teaches:
wherein electrical power supply to the first camera set is controlled based on number of feature points for which the second corresponding-point information is obtained or movement information indicating the position and posture movement (See at least Ohba, ¶ [Abstract, 0032, 0043, 0054, 0087, 0088, 0110, 0118], FIGS. 4 – 8, "…A matching portion performs block matching for the feature point images of each area, thus deriving a highly rated feature point…", "…processor 10 detects a position of a subject in a three-dimensional space including an image plane and a depth direction from the cameras…the subject's position and motion are used as input information…a motion of the user 1 may be tracked so as to reflect the motion in the game image…", "…section 46 detects the three-dimensional position of the subject based on the stereo image data…establishes a detection plane and identifies the subject position based on a positional relationship between the detection plane and the subject…section 46 identifies the positional relationship between the detection plane and the subject from the stereo image using a parallax value calculated from the distance to the detection plane from the cameras (position in the depth direction)…", "…the distance Z is set to an arbitrary value by the detection plane, thus deriving the parallax D for the distance Z. Then, matching is performed between the detection area image of the image shot by the first camera 13a and the image obtained by moving the same area in the image shot by the second camera 13b by as much as the parallax D for evaluation…", "…This technique further acquires motion difference images 130 and 132 respectively for the shot right and left images. The motion difference images 130 and 132 represent the differences from the previous frame…", "…The feature quantity calculation portion 62 acquires the left and right motion difference images 130 and 132, masks the respective feature point images using the motion difference images 130 and 132, and disables the feature points other than those in the motion areas 134a and 134b of the measurement target. The matching process performed by the matching portion 68 after moving the right image 118 generates a matching image 136 free from a motionless background in the detection target…", "…model positions or postures, for example, are distributed over a given range based on the search result in the previous frame. Then, the shape having the highest matching rating is extracted…", "…a detection plane is defined in the three-dimensional space of one of camera coordinate systems. Matching is performed between two images, i.e., the image of a detection area obtained by projecting a detection plane onto the image shot by one of the cameras, and the image of an area obtained by moving the same area of the image shot by the other camera by as much as the parallax based on the position of the detection plane in the depth direction…" Also, see at least Wang, ¶ [0020, 0037, 0039, 0041, 0044, 0073], FIGS. 1 and 5 – 12).

Regarding dependent claim 14, Ohba modified by Wang above teaches:
wherein the distance between the first camera and the second camera is longer than the distance between the third camera and the fourth camera (See at least Ohba, ¶ [Abstract, 0032, 0043, 0054, 0087, 0088, 0110, 0118], FIGS. 4 – 8, "…A matching portion performs block matching for the feature point images of each area, thus deriving a highly rated feature point…", "…processor 10 detects a position of a subject in a three-dimensional space including an image plane and a depth direction from the cameras…the subject's position and motion are used as input information…a motion of the user 1 may be tracked so as to reflect the motion in the game image…", "…section 46 detects the three-dimensional position of the subject based on the stereo image data…establishes a detection plane and identifies the subject position based on a positional relationship between the detection plane and the subject…section 46 identifies the positional relationship between the detection plane and the subject from the stereo image using a parallax value calculated from the distance to the detection plane from the cameras (position in the depth direction)…", "…the distance Z is set to an arbitrary value by the detection plane, thus deriving the parallax D for the distance Z. Then, matching is performed between the detection area image of the image shot by the first camera 13a and the image obtained by moving the same area in the image shot by the second camera 13b by as much as the parallax D for evaluation…", "…This technique further acquires motion difference images 130 and 132 respectively for the shot right and left images. The motion difference images 130 and 132 represent the differences from the previous frame…", "…The feature quantity calculation portion 62 acquires the left and right motion difference images 130 and 132, masks the respective feature point images using the motion difference images 130 and 132, and disables the feature points other than those in the motion areas 134a and 134b of the measurement target. The matching process performed by the matching portion 68 after moving the right image 118 generates a matching image 136 free from a motionless background in the detection target…", "…model positions or postures, for example, are distributed over a given range based on the search result in the previous frame. Then, the shape having the highest matching rating is extracted…", "…a detection plane is defined in the three-dimensional space of one of camera coordinate systems. Matching is performed between two images, i.e., the image of a detection area obtained by projecting a detection plane onto the image shot by one of the cameras, and the image of an area obtained by moving the same area of the image shot by the other camera by as much as the parallax based on the position of the detection plane in the depth direction…" Also, see at least Wang, ¶ [0020, 0037, 0039, 0041, 0044, 0073], FIGS. 1 and 5 – 12).























Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666